Citation Nr: 0717219	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  06-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability including degenerative joint disease.

2.  Entitlement to service connection for burn scars.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from May 1955 to May 
1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in March 2007. 


FINDINGS OF FACTS

1.  Bilateral knee disabilities were not shown in service, 
and degenerative joint disease of the knees, was first noted 
many years after service.

2.  The evidence of record clearly and unmistakably shows 
that a burn scar of the right elbow preexisted his period of 
active service, and was not permanently made worse therein.  
The service medical records do not show treatment for any 
burn injuries during active service.  A scar on the left 
deltoid was noted on entrance and separation examinations, no 
scarring of the left elbow or arm was shown.


CONCLUSIONS OF LAW

1.  A chronic disorder of the knees, including degenerative 
joint disease of the knees, was not incurred in or aggravated 
during active military service and arthritis may not be so 
presumed.  §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A burn scar of the right elbow clearly and unmistakably 
preexisted the appellant's entry into service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306, 4.57 
(2006).

3.  No burn scar of the left arm or elbow was shown in 
service or thereafter.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in July and December 2004.  Moreover, 
because entitlement to service connection has been denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the appellant.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

The veteran asserts that he injured his knees during service 
which led to the development of degenerative joint disease.  
He also claims that he received burn injuries while he was 
fighting a fire on the navy vessel USS Lake Champlain. 



Service connection for a bilateral knee disability to include 
degenerative joint disease

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed for certain chronic 
diseases such as degenerative joint disease which are 
manifest to a compensable degree within the year after 
qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

VA outpatient records show diagnoses of osteoarthritis and 
degenerative joint disease of the knees.  The diagnoses 
regarding osteoarthritis and degenerative joint disease of 
the knees satisfy the first element of Hickson.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records do not show complaints or diagnoses regarding the 
knees.  Further, the record does not contain a diagnosis of 
osteoarthritis or degenerative joint disease of the knees 
within one year subsequent to service discharge, let alone, 
manifested to a degree of 10 percent within that year.  

In fact, the earliest evidence documenting knee problems 
consists of a 1989 worker's compensation examination report 
which shows complaints concerning the left knee pain and a 
notation regarding a flexion deformity of the right knee.  
Significantly however, this is more than 29 years after 
service discharge.  The record does not clearly denote a 
diagnosis of arthritis of the right knee until 1994.  While a 
January 2005 statement from the veteran's insurer references 
a Worker's compensation claim in 1984, this is still an 
extensive period of time subsequent to service discharge in 
1958 before a knee disability is identified.  See, Cf. Mense 
v. Derwinski, 1 Vet. App. 354 (1991) (veteran failed to 
provide evidence of continuity of symptomatology of low back 
condition).  It is significant to point out that the service 
medical records reveal no complaints or findings of knee 
impairment.  Clinical evaluation at separation revealed no 
pertinent abnormality.

The Board also notes that the record does not contain any 
competent medical opinion which relates the currently 
diagnosed bilateral knee disability to the veteran's military 
service.  The veteran has reported post service treatment, 
the records of which are unavailable.  There is, however, no 
evidence of continuing knee impairment from service that is 
related to service, especially in view of the negative 
findings on separation examination.

In short, the evidence falls short in several areas and does 
not support a grant of service connection for a bilateral 
knee disability.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral knee disability.

Service connection for burn scars 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  
This presumption only attaches where there has been an 
induction or enlistment examination in which the later 
complained of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

The May 1955 enlistment examination report shows that the 
veteran had several scars including a burn scar to the right 
elbow.  Based on the service medical record, the Board finds 
that the burn scar of the right elbow clearly and 
unmistakably pre-existed and clearly and unmistakably was not 
aggravated by the veteran's entry into active duty and 
therefore, the presumption of soundness is rebutted.  
38 U.S.C.A. § 1111.  See also VAOPGCPREC 03-2003 (July 16, 
2003).  

It is also noted that there was a scar noted on the left 
deltoid.  There was no scarring reported on the left arm or 
elbow.

The question now for the Board to decide is whether the 
appellant's pre-service burn scar on the right increased in 
severity during service.  Significantly, the available 
service medical records do not show any complaints, 
treatment, or diagnoses regarding the burn scar.  
Additionally, there is an extensive period of time before he 
complains of any pathology related to a burns scar.  In fact, 
there is no evidence showing current treatment for the burn 
scar.  Thus, there is no basis for concluding that any 
current pathology is related to service.

Regarding the left arm/elbow scar, it has not been clinically 
established.  There is no evidence of treatment of the arm or 
elbow in service, and there is no pertinent finding on 
examination for separation.  The scar on the left deltoid is 
noted, but no scarring on the left arm or elbow is reported.

The Board is aware that the veteran reports that he suffered 
burn scars while battling a fire on the USS Lake Champlain in 
1957.  There is evidence of the fire.  Significantly, the 
service medical records do not show any treatment for a burn 
scar.  Moreover, the report of the April 1958 examination 
that was conducted prior to separation does not show that the 
veteran mentioned such injuries and there was no diagnosis 
regarding an inservice burn.  In fact, the examination report 
shows that the veteran indicated that he did not have any 
significant history regarding his medical health.   

More, importantly, the record does not contain any clinical 
evidence that would tend to suggest that there was chronic 
aggravation of his scarring.  The medical records do not 
include any opinion stating that burn scars were either 
incurred in, or aggravated during service by either an injury 
or by any other means.  

After reviewing the record the Board finds that the medical 
evidence does not show that the preservice burn scar 
underwent chronic increase in severity during service.  
Further, there is no evidence that additional burn scars were 
incurred in service.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for service 
connection for burn scars.


ORDER

Entitlement to service connection for a bilateral knee 
disability including degenerative joint disease is denied.

Entitlement to service connection for burn scars is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


